DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 7, 12 – 17 and 19
Cancelled: None 
Added: None 
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant’s arguments filed 01/04/2021, with respect to Claims 1 – 20 have been fully considered and are persuasive.  The applicant has amended the claim to include allowable subject matter, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “the device mount extending capabilities of a first sensor on the electronic device to sense information regarding an environment in which the electronic device is placed and to re-direct a viewpoint of the first sensor by changing an angle at which information regarding the environment is sensed without requiring an additional sensor in the device mount.

Claim 7: “the device mount including a first conductive plate on a first plane parallel to a plane of the capacitive sensor and the first conductive plate touching the capacitive sensor while the device mount is attached to the electronic device, a second capacitive sensor on a second plane that is not parallel to the plane of the capacitive sensor, and a conductor through the device mount coupled to both the first conductive plate and the second conductive plate to extend and re-direct the viewpoint of the capacitive sensor.”

Claim 12: “a processor to analyze information sensed by the first one or more sensors, and extending, independently of the first one or more sensors, capabilities of a second one or more sensors on an electronic device by changing a direction at which information regarding the environment is sensed by the one or more sensors.”

Claim 15: “the peripheral including a first conductive plate on a first plane parallel to a plane of the capacitive sensor and the first conductive plate touching the capacitive sensor while the device mount is attached to the electronic device, a second capacitive sensor on a second plane that is not parallel to the plane of the capacitive sensor, and a conductor through the peripheral coupled to both the first conductive plate and the second conductive plate to re-direct a line of sight of the capacitive sensor.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.